Title: Thomas Jefferson to Fanny Brand, 16 December 1815
From: Jefferson, Thomas
To: Whitlock Brand, Frances "Fanny"


          
            Madam
            Monticello Dec. 16. 15
          
          I was unfortunately from home when you were so kind as to send information of your having cyder to spare. I returned yesterday only, and now send the bearer to ask the favor of some samples of your best casks of cyder. he carries 6. phials with numbers on their corks, and if you will be so good as to give a sample from each good cask, and number the cask correspondingly with the number on the vial into which it’s sample is put, I can chuse with certainty what I prefer. if your cyder is as good as what I had before I shall willingly take two or three hundred gallons. the quantity will depend on the qualityI am Madam
          
            Your most obedt servt
            Th: Jefferson
          
        